Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J), rendered January 19, 2005, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury’s rejection of his extreme emotional disturbance defense was against the weight of the evidence is without merit (see Penal Law § 125.25 [1] [a]; People v Azaz, 41 AD3d 610 [2007]). Even had the jury found that the defendant was acting under the influence of extreme emotional disturbance at the time of the murder, it was entitled to reject his proffered excuse for this emotional state as unreasonable and not warranting mitigation (see People v Yong Ho Han, 200 AD2d 780 [1994]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Fisher, J.P., Lifson, Co vello and McCarthy, JJ., concur.